              Case 1:18-cv-08650-RA Document 55 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     USDC-SDNY
                                                                     DOCUMENT
 JUAN CARLOS ALVARADO AND ALBERT                                     ELECTRONICALLY FILED
 TETLAMATZI, individually and on behalf of                           DOC#:
 others similarly situated,                                          DATE FILED: 8-31-20

                              Plaintiffs,

                         v.                                       18-CV-8650 (RA)

                                                                       ORDER
 NEW RAMS DELI PLUS INC. doing business
 as NEW RAM’S DELI PLUS, RAMS DELI
 PLUS INC. doing business as NEW RAM’S
 DELI PLUS, MAHDI AWATH, ENEES
 SALEH, AND AL-FAHAD WAHEEB

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court was advised that the parties reached a settlement in this action. Accordingly, on

August 19, 2020, the Court ordered the parties to inform it, no later than August 24, 2020, whether they

consent to proceed before Judge Aaron for approval of their settlement agreement pursuant to Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). To date, the parties have not done so.

No later than September 4, 2020, the parties shall file a joint letter informing the Court if they consent

to proceed before Judge Aaron for approval of their settlement agreement. If so, they shall complete and

submit the Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, available at

http://www.uscourts.gov/forms/civil-forms/notice-consent-and-reference-civil-action-magistrate-judge.

SO ORDERED.

Dated:      August 31, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
